STATE OF WEST VIRGINIA                                FILED
                          SUPREME COURT OF APPEALS                             April 15, 2021
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

West Virginia Continuing Legal Education Commission,
Petitioner

vs.)   No. 20-0869

Timothy N. Barber, Bernard Chill Battistel,
Leslie Randall Chambers, John K. Chase, IV,
Alvin E. Gurganus, II, David Lawrence Huffman,
Andrew W. Knuth, III, M. Mallory Mantiply,
Marc Alan Moore, Jonathan Seabolt,
Amy Vernon-Jones, and Sherri S. Whalen,
Respondents


                                MEMORANDUM DECISION


        On November 2, 2020, the West Virginia Mandatory Continuing Legal Education
Commission (“Commission”) initiated this proceeding under former Rule 7.4 and current Rule 6
of the Administrative Rules of the West Virginia State Bar, 1 seeking the suspension of the license
to practice law of forty-five members (“respondents”) of the West Virginia State Bar who failed
to provide proof of compliance with this Court’s rules concerning mandatory continuing legal
education. On November 9, 2020, this court issued a rule to show cause, returnable April 13, 2021,
commanding and directing the respondents to show cause as to why each of them should not be
suspended from the practice of law for such noncompliance. The rule to show cause order was sent
by first-class mail and e-mail to each of the respondents.

       After the petition was filed by the Commission, thirty-three respondents were dismissed
from the action for providing satisfactory proof of compliance with mandatory continuing legal
education requirements or for other reasons. Still, twelve respondents remain: Timothy N. Barber,
Bernard Chill Battistel, Leslie Randall Chambers, John K. Chase, IV, Alvin E. Gurganus, II, David
Lawrence Huffman, Andrew W. Knuth, III, M. Mallory Mantiply, Marc Alan Moore, Jonathan
Seabolt, Amy Vernon-Jones, and Sherri S. Whalen.

      Under the Administrative Rules of the West Virginia State Bar, all active members of the
West Virginia State Bar were required to complete twenty-four credit hours of approved

       1
        On December 30, 2019, the Court approved and adopted by order revisions to the
Administrative Rules of the West Virginia State Bar. By that order, the revisions were effective
on January 1, 2020.

                                                1
continuing legal education, with at least three of those credit hours in the topical areas of legal
ethics, office management, substance abuse and/or elimination of bias in the legal profession,
between July 1, 2018, and June 30, 2020. On March 12, 2020, the Court issued an order allowing
a temporary waiver of the limits on video, audio, correspondence, telephone seminars, computer-
based training courses, and in-house instruction to 12 credits for the 2018-2020 reporting period
and allowed all credits to be earned remotely for the reporting period . Additionally, on April 12,
2020, the Court issued an order extending the Bridge-the-Gap Program completion date for one
year and extending the 2018-2020 regular continuing legal education reporting period to
September 30, 2020.

        In accordance with the Administrative Rules of the West Virginia State Bar, the
Commission notified respondents by “multiple e-mail notices” and by “certified or registered mail
to the most recent address maintained on records of The West Virginia State Bar” that they were
not in compliance with the reporting of minimum continuing legal education requirements, and
further specified the manner in which each respondent had failed to comply. Each respondent was
advised that the Commission would, after a thirty-day notice period, notify this Court of each
respondent’s noncompliance and request that this Court suspend each respondent’s license to
practice law until such time as each respondent could demonstrate compliance with the mandatory
continuing legal education requirements for the 2018 to 2020 reporting period. Although each
respondent had a thirty-day period after issuance of the notice to demand a hearing before the
Commission, no respondent did so. On November 2, 2020, the Commission instituted this action.

        Upon review of the attachments to the petition, this Court finds that the Commission has
complied with all relevant procedural requirements of the Administrative Rules of the West
Virginia State Bar. This Court further finds that the remaining twelve respondents have failed to
provide proof of compliance with the applicable mandatory continuing legal education
requirements despite having received numerous notices from the Commission and this Court, and
despite having ample opportunity to comply with the requirements.

        Accordingly, it is ADJUDGED, ORDERED, and DECREED that the license to practice
law in the State of West Virginia of each of the following respondents — Timothy N. Barber,
Bernard Chill Battistel, Leslie Randall Chambers, John K. Chase, IV, Alvin E. Gurganus, II, David
Lawrence Huffman, Andrew W. Knuth, III, M. Mallory Mantiply, Marc Alan Moore, Jonathan
Seabolt, Amy Vernon-Jones, and Sherri S. Whalen — be suspended, effective immediately, until
such time as respondents shall have complied with the following: (1) the mandatory continuing
legal education and reporting requirements set forth in Chapter VII of the Rules and Regulations
of the West Virginia State Bar; and (2) the financial penalties or other requirements imposed by
the Commission through its Regulations. Upon completion of these requirements to the satisfaction
of the Commission, each respondent’s license shall be automatically reinstated unless the lawyer
is under suspension for another reason or reasons.

        It is finally ADJUDGED, ORDERED, and DECREED that the Clerk of Court give notice
of this MEMORANDUM DECISION to each of the remaining twelve respondents by first-class
mail to the most recent address of each of the respondents maintained on the records of the West


                                                2
Virginia State Bar, and as set forth in the petition filed with this Court on November 2, 2020. The
Clerk is further directed to issue the mandate in this action forthwith.



                                                                        Law Licenses Suspended.

ISSUED: April 15, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                3